Title: To George Washington from the Gloucester Committee of Safety, 28 September 1775
From: Gloucester Committee of Safety
To: Washington, George



Glocester [Mass.] September 28, 1775
May it please your Excellency

We the Committee of Safety for the town of Glocester beg leave to represent to your Excellency
That yesterday morning a Brig was descover’d at ankor within Thatchers Island—Captains Somes & Smith in a boat went alongside and asked where from, and where bound, was answer’d from Quebec for [St.] Eustatia, they asked what they did there, the answer was they wanted Water—Sd Somes & Smith taking them to be enemies came ashore, and envited men to go off in boats and Seize her, which they did, and Mesrs Isaac Pool & Samuel Wonson was very Active and Assisted much in bringing the Vessel into Sandy-Bay, which is on the easterly part of our Cape ann, and found on board her 68 sheep, and 45 Oxen, which we have brought ashore to graze.
Captain Wallace who was Master of the Brig with Ten of his men we now send up to your Excellency by the Conduct of

Lieut. Daniel Lane and wait your Excellencys orders & are your Excellencys Most Humble servents

By order of the Committee
John Stevens Chairman


Capt. Isaac Somes mentioned above will wait on your Excellency with Capt. Wallace’s Instructions which his owners gave him at Quebec.
Mr Isaac Pool mentioned above we are informed has got a parcel of Letters & papers that was found in the Brig and has carried them off without letting the Committee know of them, but we suppose he intends to wait on your Excellency with the Same.

